291 S.W.3d 861 (2009)
STATE of Missouri, Respondent,
v.
Jeffrey Orlando WILSON, Appellant.
No. ED 92316.
Missouri Court of Appeals, Eastern District, Division Three.
September 8, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Jeffrey Orlando Wilson appeals from the judgment entered upon a jury verdict convicting him of first-degree assault, Section 565.050 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).